     Case 4:20-cv-00016-P Document 25 Filed 10/15/20            Page 1 of 2 PageID 237



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                              FORT WORTH DIVISION

CARL DENNIS CALHOUN, II,                      §
                                              §
         Plaintiff,                           §
                                              §
v.                                            §     Civil Action No. 4:20-cv-00016-P
                                              §
ATTORNEY GENERAL OF TEXAS                     §
et al.,                                       §
                                              §
         Defendants.                          §

ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
          OF THE UNITED STATES MAGISTRATE JUDGE

         On January 6, 2020, pro se Plaintiff Carl Dennis Calhoun, II filed the instant lawsuit

against the Attorney General of Texas, Aisha Watkins, and Lyric Sajada Watkins. Compl.,

ECF No. 1. 1 The same day, Plaintiff filed a motion for leave to proceed in forma pauperis

(ECF No. 2), which was granted (ECF No. 6). Pursuant to Special Order 3, the case was

referred to United States Magistrate Judge Hal R. Ray, Jr. for pretrial management. ECF

No. 4.

         Plaintiff was eventually ordered to show cause explaining how the Court has subject

matter jurisdiction over the case. See 28 U.S.C. § 1915(e)(2)(B); ECF No. 7. Plaintiff filed

several responses (ECF Nos. 8, 10–16, 18–19). On September 30, 2020, Judge Ray issued

Findings, Conclusions, and a Recommendation (“FCRs”) that Plaintiff’s case be dismissed

without prejudice for lack of subject matter jurisdiction. See ECF No. 23 at 11.


         1
        Plaintiff’s Complaint contains scattershot allegations against Defendants concerning
alleged violations of his rights in connection with a child support case. See generally Compl.
   Case 4:20-cv-00016-P Document 25 Filed 10/15/20             Page 2 of 2 PageID 238



       On October 14, 2020, Plaintiff filed an untitled document. See ECF No. 24. The

Court’s review of the untitled document reveals a reassertion of Plaintiff’s allegations in

the Complaint. See id. The only arguable objection is to “the assignment of this matter to

an associate judge for a trial on the merits or presiding at jury trial.” Id. at 1. This is an

improper objection because “[e]ven if the parties do not consent, . . . the district court may

designate a [magistrate judge] ‘to hear and determine any pretrial matter pending before

the court’ . . .” McFaul v. Valenzuela, 684 F.3d 564, 579 (5th Cir. 2012) (quoting 28 §

636(b)(1)(A)).

       The impropriety of Plaintiff’s objection notwithstanding, the District Judge

reviewed the proposed Findings, Conclusions, and Recommendation de novo. Having

done so, the undersigned believes that the Findings and Conclusions of the Magistrate

Judge are correct, and they are ACCEPTED as the Findings and Conclusions of the Court.

       Accordingly, it is ORDERED that Plaintiff’s case is DISMISSED without

prejudice.

       SO ORDERED on this 15th day of October, 2020.




                               Mark T. Pittman
                               UNITED STATES DISTRICT JUDGE




                                              2
